SECOND AMENDMENT, dated as of December 12, 2008 (this “Amendment”), to the
Amended and Restated Five-Year Competitive Advance and Revolving Credit Facility
Agreement, dated as of August 9, 2007 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”), among The Hartford
Financial Services Group, Inc. (the “Company”), the Borrowing Subsidiaries from
time to time party thereto, the lenders named therein, and Bank of America,
N.A., as administrative agent for the lenders (the “Administrative Agent”).

WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
set forth herein, the parties hereto, intending to be legally bound, agree as
follows:

SECTION 1. Defined Terms. Each capitalized term used but not defined herein
shall have the meaning assigned to it in the Credit Agreement as amended hereby.

SECTION 2. Amendment to Credit Agreement. Section 5.11(d) of the Credit
Agreement shall be replaced in its entirety by the following:

“(d) any pledge of, or other Lien upon, any assets as security for the payment
of any tax, assessment or other similar charge by any Governmental Authority or
public body, or as security required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
right, including pledges of or Liens on assets required by law or governmental
regulation to be granted to secure borrowings by the Company or any Subsidiary
from any Federal Home Loan Bank; provided, that the aggregate outstanding
principal amount of secured Indebtedness permitted under this clause (d) shall
at no time exceed $1,000,000,000;”

SECTION 3. Representations and Warranties. The Company hereby represents and
warrants to each Lender that:

(a) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof and after giving effect to this Amendment, with the same effect as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case they were true and
correct in all material respects as of such earlier date; and

(b) as of the date hereof, no Default or Event of Default has occurred and is
continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date on which the Administrative Agent shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company and Lenders constituting at least the Required Lenders.

SECTION 5. Credit Agreement. Except as specifically set forth in this Amendment,
the Credit Agreement shall remain in full force and effect.

SECTION 6. Applicable Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 7. Counterparts. This Amendment may be executed in counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute a single contract. Delivery of an executed signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
as effective as delivery of a manually signed counterpart of this Amendment.

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers of the day and year first
written above.

      THE HARTFORD FINANCIAL SERVICES GROUP, INC.,
by: /s/ John N. Giamalis

 
  Name: John N. Giamalis
 
  Title: Senior Vice President and
Treasurer

2

      BANK OF AMERICA, N.A., as Administrative Agent, by:   /s/ Aamir Saleem    
Name: Aamir Saleem     Title: Vice     President



    SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: ABN AMRO Bank N.V.

by /s/ Andrew C. Salerno

          Name:     Andrew C. Salerno     Title: Director by1 /s/ Alexander M.
Blodi

          Name:     Alexander M. Blodi     Title:     Managing Director



  1   For any Lender requiring a second signature line.

3





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Bank of America N.A.

by /s/ Jason Cassity

          Name:     Jason Cassity     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

4





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: The Bank of New York Mellon

by /s/ Richard G. Shaw

          Name:     Richard G. Shaw     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

5





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: The Bank of Tokyo-Mitsubishi UFJ, Ltd.

New York Branch

by /s/ Glenn Schuermann

          Name:     Glenn Schuermann     Title:     Authorized Signatory

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

6





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Branch Banking and Trust Company

by /s/ Robert M. Searson

          Name:     Robert M. Searson     Title:     Senior Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

7





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: CITIBANK N.A.

by /s/ Maria Hackley

          Name:     Maria Hackley     Title:     Managing Director

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

8





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: CREDIT SUISSE

by /s/ Jay Chall

                Name:Jay Chall           Title:Director     by1     /s/ Karl
Studer

          Name:     Karl Studer     Title:     Director



  1   For any Lender requiring a second signature line.

9





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Deutsche Bank AG New York Branch

by /s/ Richard Herder

                Name:Richard Herder           Title:Managing Director     by1  
  /s/ Michael Campites

          Name:     Michael Campites     Title:     Vice President



  1   For any Lender requiring a second signature line.

10





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: JPMORGAN CHASE BANK, N.A.

by /s/ Melvin D. Jackson

          Name:     Melvin D. Jackson     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

11





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Lehman Commercial Paper Inc.

by /s/ Frank P. Turner

          Name:     Frank P. Turner     Title:     Authorized Signatory

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

12





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: The Royal Bank of Scotland plc

by /s/ George Urban

          Name:     George Urban     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

13





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: State Street Bank and Trust Company

by /s/ Deirdre M. Holland

          Name:     Deirdre M. Holland     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

14





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007



      Name of Lender: SUMITOMO MITSUI BANKING CORPORATION

by /s/ Yoshihiro Hyakutome

          Name:     Yoshihiro Hyakutome     Title:     General Manager

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

15





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: SunTrust Bank

by W. Bradley Hamilton

     
Name:
Title:
  W. Bradley Hamilton
Director

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

16





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: UBS Loan Finance LLC

by /s/ Irja R. Otsa

                Name:Irja R. Otsa           Title:Associate Director     by1    
/s/ Richard L. Tavrow

          Name:     Richard L. Tavrow     Title:     Director



  1   For any Lender requiring a second signature line.

17





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Wachovia Bank, National Assocation

by /s/ Michelle Dagenhart

          Name:     Michelle Dagenhart     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

18





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007

Name of Lender: Wells Fargo Bank, N.A.

by /s/ David J. Bendel

          Name:     David J. Bendel     Title:     Vice President

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

19





SIGNATURE PAGE TO AMENDMENT DATED AS OF DECEMBER 12, 2008, TO THE HARTFORD
FINANCIAL SERVICES GROUP, INC. AMENDED AND RESTATED FIVE-YEAR COMPETITIVE
ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT DATED AS OF AUGUST 9, 2007



      Name of Lender: William Street Commitment Corporation (Recourse only to
the assets of William Street Commitment Corporation)

by /s/ Mark Walton

          Name:     Mark Walton     Title:     Authorized Signatory

by1

Name:

Title:



  1   For any Lender requiring a second signature line.

20